After Remand from the Supreme Court

PER CURIAM.
A portion of this court’s prior judgment has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte Drummond, 785 So.2d 358 (Ala.2000). In compliance with the Supreme *364Court’s opinion, this court’s prior judgment reversing the property-division and alimony portions of the trial court’s judgment is set aside, the trial court’s judgment is reinstated, and the judgment of the trial court is affirmed in its entirety.
JUDGMENT REINSTATED; AFFIRMED.
All the judges concur.